Citation Nr: 0433359	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right club 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claim.

Although the RO has reopened the veteran's claim on appeal 
and denied entitlement on the merits, the Board must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

The merits of the claim for entitlement to service connection 
for right club foot is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1997, the RO denied entitlement to service 
connection for right club foot.

2.  The new evidence submitted since the RO's January 1997 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

1.  The January 1997 RO decision denying entitlement to 
service connection for right club foot is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the RO's January 1997 
decision is new and material; thus, the claim of service 
connection for right club foot is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below has been properly developed 
and no further assistance to the veteran is required in order 
to comply with the duty to notify and assist.  See 
38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The 
Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
based on the completely favorable decision discussed below, 
the Board finds that any failure in VA's duty to notify and 
assist the veteran regarding his claim for new and material 
evidence is harmless.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2004).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).  

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (2004).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The VA General Counsel 
has defined a "defect" as an imperfection or structural 
abnormality.  There is a lack of entitlement under the law to 
service connection for these conditions unless the evidence 
shows that they were subject to a superimposed disease or 
injury during military service that resulted in disability 
apart from the developmental defect.  See   VAOPGCPREC 82-90.  

The veteran's initial claim for service connection for right 
club foot was received in July 1996.  He asserted that he 
entered service with a right club foot, which was aggravated 
during service due to marching and prolonged standing.  He 
said that he was provided a special shoe during service and 
that his foot would swell on marches and during training.  

Service medical records were unavailable, presumably having 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  The veteran's DD-214 shows that he was a 
combat engineer.

VA treatment records dated in June 1996 showed that the 
veteran was diagnosed as having club foot.  Upon VA 
examination in December 1996, he stated that he was born with 
a right club foot and underwent surgery when he was seven 
years old.  He said that he began having problem with his 
right foot in boot camp when doing exercises.  The VA 
examiner diagnosed residuals of right club foot status post 
surgery:  degenerative arthritis, decreased range of motion, 
arthralgia, and hammertoes.

In a January 1997 rating decision, the RO denied service 
connection for a right club foot because the evidence of 
record did not show aggravation in service beyond normal 
course or degenerative changes involving the right foot to a 
compensable degree within one year of service.  The veteran 
was notified of that decision and of his appellate rights by 
letter dated January 13, 1997.  He did not appeal, and that 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).  The veteran next sought 
to reopen his claim in September 2002.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The evidence associated with the claims filed subsequent to 
the RO's January 1997 decision consists of the following:  a 
February 2003 VA examination report and personal statements 
from friends and family members of the veteran.  

Upon VA examination in February 2003, the veteran stated that 
he was born with a right club foot and had surgery when he 
was a child.  He said that during service, he found that 
physical activities caused increased swelling of his foot.  
The examiner noted that the veteran presented what appears to 
be the residuals of post-surgical changes following treatment 
of a congenital club foot.  In association with this problem, 
he developed deformity of various ankle and tarsal bones 
resulting in limitation of motion in the mid tarsal and hind 
foot articulations of the foot as well as limited function of 
the ankle; suspect degenerative changes in the various 
hindfoot and mid tarsal joints of the foot; obvious 
disability related to the condition of his foot and ankle 
with significant functional impairment related to extensive 
scarring of various hindfoot and mid tarsal joints and 
secondary arthritic changes; and weakness in overall foot and 
ankle function.  X-rays of the foot and ankle showed 
degenerative changes, club foot, productive changes, 
sclerotic subtalar arthrosis, posterior proliferative changes 
and posterior calcaneal ethesophyte.  

The VA examiner concluded that the veteran had a major 
disability in association with the deformity of his right 
foot secondary to post-surgical changes and treatment of his 
congenital club foot, as well as the stresses of normal 
everyday activities throughout his life.  The examiner stated 
that:  "Undoubtedly, he was exposed to stresses somewhat 
above and beyond the normal stresses of a normal everyday 
existence but it is unlikely that the present condition of 
his foot represents anything more than the normal progression 
of this rather significant disabling problem."  The examiner 
further concluded that the veteran's foot condition was "at 
least as likely as not unrelated to his military service."

Several friends and family members of the veteran provided 
lay statements describing the veteran's problems with his 
club foot since birth.

The Board finds that new and material evidence has been 
received.  The VA examiner in February 2003 found that the 
veteran had  a major disability in association with the 
deformity of his right foot secondary to post-surgical 
changes and treatment of his congenital club foot, as well as 
the stresses of normal everyday activities throughout his 
life.  The examiner further stated that the veteran's foot 
condition was "at least as likely as not unrelated to his 
military service."  These findings and conclusions meet the 
requirement for new and material evidence under the 
provisions of 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right club foot is 
reopened.




REMAND

Review of the veteran's records by a competent medical 
professional, in conjunction with examination of the veteran, 
would be of great assistance in adjudicating this case.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Any additional records showing treatment for club 
foot both before service and shortly after the veteran's 
separation from service would also prove helpful.  
Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all medical 
care providers that treated him for right 
club foot both prior to his active service 
and in the years immediately following his 
separation from active service, and make 
arrangements to obtain these records.   

2.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA examination by an orthopedist.  
The doctor should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the doctor is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests, including X-rays if indicated, 
should be conducted, and the doctor should 
review the results of any testing prior to 
completion of the report.

a.  The doctor should express an 
opinion as to nature of the veteran's 
right club foot.  The examiner should 
specifically state whether the club 
foot is congenital or acquired in 
nature.  If congenital, the doctor 
must also state whether this condition 
is a disease, as opposed to a defect.  

b.  The doctor should also express an 
opinion as to the etiology and date of 
onset of the veteran's right club 
foot.  Is it at least as likely as not 
that this condition had its onset 
during active service or is related to 
any in-service disease or injury?

c.  If the veteran's right club foot 
is a disease that was manifest prior 
to service, the examiner should state 
whether it underwent an increase in 
severity during active service, and, 
if so, whether it is indisputable that 
any increase in severity was 
attributable to the natural progress 
of the disease.  

d.  If the veteran's the veteran's 
right club foot is more properly 
characterized as a congenital defect, 
the examiner should state whether it 
was subject to any superimposed 
disease or injury, i.e., arthritis, 
hammertoes, etc., during active 
service.  
 
The medical rationale for the opinions 
should be stated.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  Then, 
if the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



